DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 are presented for examination.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
3.2	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.3	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fracturing fluid delivery unit”, “a workflow processing unit” in claims 11, 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see para 0024-0026 of the specification as-filed).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1	Claims 1-21 are rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter. The claim(s) “e.g. Claim 1” does/do not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter), and the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a workflow for fracturing a subterranean formation, comprising: “qualifying equipment, logistic and environmental wellsite conditions and constraints for fracturing the subterranean formation”, under the broadest reasonable interpretation, this step could reasonably fall within a mental process or otherwise could merely fall under data gathering. Similarly, the step of: “determining functional aspects of one or more fracturing fluid systems to meet the equipment, logistic or environmental conditions and constraints for fracturing the subterranean formation based on fracturing databases or models”, could also reasonable fall within a mental process or a person could reasonably visualize the data and make such determination. The further step of: “recommending at least one of the one or more fracturing fluid systems for use in fracturing the subterranean formation”, under the broadest reasonable interpretation, could reasonable fall be under a mental process or a person could reasonably visualize the data and make such recommendation. Therefore, the claims are directed to an abstract idea, by use of generic computer components; and thus are clearly directed to an abstract idea, as constructed
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a fracturing fluid delivery unit”, “a workflow processing unit” (claim 11), “a fracturing system processor” (claim 12), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component that are well-known, routine and conventional activities previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(1-v)), and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
4.2	Dependent claims 2-10, 12-20 merely include limitations pertaining to: “applying a recommended one of fracturing fluid systems for fracturing the subterranean formation” (claim 2); “wherein the recommended fracturing fluid system is applied in a real-time fracturing operation” (claims 3, 13) amount to post-solution insignificant activities. “updating the recommended fracturing fluid systems for use in fracturing the subterranean formation” (claims 4, 14); “wherein the updating is based on changes in the equipment, logistic or environmental conditions or constraints for fracturing the subterranean formation” (claims 5, 15) further add nothing significant to the recited abstract but merely post-solution activities. “wherein development of the fracturing databases or models includes friction loop testing at or apart from a fracturing wellsite corresponding to the subterranean formation”; (claims 6, 16); “wherein development of the fracturing databases or models includes measuring a bottomhole gage pressure of the fracturing wellsite corresponding to the subterranean formation” (claims 7, 17) further amount to mental process or otherwise could be determined mathematically. “wherein determining the functional aspects of one or more fracturing fluid systems based on fracturing databases and models includes proppant transport testing” (claims 8, 18), “wherein the proppant transport testing includes determining a proppant distribution index (PDI) by a slot flow test, a physical model, a database model, a statistical or empirical model, a performance model based on a past fracturing effort, a field or laboratory rheology test or a pipe flow test” (claims 9, 19) could reasonably fall under a mathematical concept, as constructed. “wherein at least a portion of the databases or models correspond to application-specific performance success goals, successful pumping operations, equipment maintenance calculations, planned application conditions, real-time application changes, additional logistics constraints, fracturing fluid system costs or a fracturing fluid systems library” (claims 10, 20) merely described what the model consist of and do not add anything significant to the recited abstract. Therefore, the claims are not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.0	Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (USPG_PUB No. 2017/0350224).
5.1	In considering claims 1, 11, and 21, Green discloses a workflow for fracturing a subterranean formation, comprising: 
qualifying equipment, logistic and environmental wellsite conditions and constraints for fracturing the subterranean formation (para [0029] The terms micro-fracture and transverse micro-fracture are used interchangeably herein to refer to undesirable secondary micro-fractures or cracks in the inner surface of the fracture, and through which frack fluid can undesirably seep, leak, imbibe, etc. Such micro-fractures can be formed by the fracking process, i.e. the pumping of frack fluid into the fracture at high pressure. In addition, the transverse micro-fractures can be natural flaws or defects in the formation that are weak in shear and which enhance fracture breakdown in initiation. The pumping of the frack fluid into the fracture can exasperate the natural flaws or defects. The transverse micro-fractures can be characterized by a size less than a size of the fracture. Thus, the micro-fractures can have a size or aperture of less than 0.1 mm. The term “transverse” is used herein to refer to a direction of the micro-fracture across the fracture or inner face of the fracture. The transverse direction can be perpendicular to the fracture or inner face of the fracture, but can also be oriented at an oblique angle to the fracture or inner face of the fracture.); determining functional aspects of one or more fracturing fluid systems to meet the equipment, logistic or environmental conditions and constraints for fracturing the subterranean formation based on fracturing databases or models (see para [0033] A method for completing a wellbore and/or for propagating a hydraulic fracture comprises determining a fracture surface roughness for a given formation rock, and for a give fracture fluid or pumping schedule or both, prior to hydraulic fracturing. In one aspect, the give formation can comprise heterogeneous shale. A fracture fluid and/or a pumping schedule is selected based on the determined fracture surface roughness and formation characteristics. The selected fracture fluid is pumped into the wellbore, with the selected pumping schedule, to create a desired fracture network in the formation. [0034] In one aspect, the fracture surface roughness can be determined by obtaining a core sample with formation characteristics of the give formation rock. A fluid fracturing test and/or a mechanical wedging fracture test can be conducted on the core sample. Thus, the surface roughness of the core sample can be observed and measured to determine a probable fracture surface roughness of the hydraulic fracture. In addition, the fracture fluid and/or pumping schedule can be taken into consideration with respect to the observed and/or measured surface roughness of the core sample to determine the probable fracture surface roughness of the hydraulic fracture.); and recommending at least one of the one or more fracturing fluid systems for use in fracturing the subterranean formation (see para [0033] A fracture fluid and/or a pumping schedule is selected based on the determined fracture surface roughness and formation characteristics. The selected fracture fluid is pumped into the wellbore, with the selected pumping schedule, to create a desired fracture network in the formation. [0050] The method also comprises selecting a fracture fluid and/or a pumping schedule based on the determined and/or desired fracture surface roughness and formation characteristics. The selected fracture fluid is pumped into the wellbore, with the selected pumping schedule, to create a desired fracture network in the formation. In one aspect, the fracture fluid selected can also comprise selecting additives, such as proppants. In another aspect, selecting the fracture fluid can comprise selecting a viscosity of the fracture fluid, or an effective viscosity of the fracture fluid and additives, based on the fracture surface roughness. In one aspect, it is believed that a lower viscosity or effective viscosity fracture fluid may result in a smoother fracture surface roughness. In another aspect, the pumping schedule can comprise the pumping rate. [0051] In some situations is can be desirable to have a smooth fracture surface roughness; such as to propagate a fracture network that cuts across formation interfaces to achieve a greater fracture height in the formation. In one aspect, the fracture fluid and/or the pumping schedule can be selected to obtain a smooth fracture surface roughness at a closer distance from the wellbore less than 20 feet. In another aspect, the fracture fluid and/or the pumping schedule can be selected to obtain a smooth fracture surface roughness at a further distance from the wellbore greater than 20 feet in order to obtain a fracture network that cuts across formation interfaces to achieve a greater fracture height. In some situations it can be desirable to have a rough fracture surface roughness; such as to propagate a fracture network that is contained in the formation, and that does not cut across formation interfaces. In another aspect, the fracture fluid and/or the pumping schedule can be selected to obtain a rough fracture surface roughness at a further distance from the wellbore greater than 20 feet to obtain a fracture network that is contained and does not cut across formation interfaces to achieve a greater fracture height containment. [0053] Also as described above, the selected fracture fluid and/or the selected pumping schedule based on the fracture surface roughness can: result in a lower or a higher pressure drop along the fracture, as desired, to create a more productive fracture network within a petrophysical sweet spot of the given formation rock; favorably alter interaction of the fracture propagation with a discontinuity; change the complexity or simplicity of the fracture network; change proppant transport through the fracture; cause or minimize proppant screen-out; and/or increase fracture length. The fracture fluid can be selected based on the fluid-rock interaction). 
5.2	With regards to claims 2, Green teaches the step of applying a recommended one of fracturing fluid systems for fracturing the subterranean formation (see para [0056] Furthermore, the method can comprise determining a desired fracture surface roughness for a given formation rock prior to hydraulic fracturing. A fracture fluid and/or a pumping schedule can be selected based on the desired fracture surface roughness for the given formation rock and anticipated stresses in the formation. The fracture fluid can be pumped into the wellbore to create a desired fracture network with substantially the desired surface roughness.). 
5.3	As per claims 3, 13, Green teaches that wherein the recommended fracturing fluid system is applied in a real-time fracturing operation (see para [0056] Furthermore, the method can comprise determining a desired fracture surface roughness for a given formation rock prior to hydraulic fracturing. A fracture fluid and/or a pumping schedule can be selected based on the desired fracture surface roughness for the given formation rock and anticipated stresses in the formation. The fracture fluid can be pumped into the wellbore to create a desired fracture network with substantially the desired surface roughness.). 
5.4	Regarding claims 4, 14, Green teaches the step of updating the recommended fracturing fluid systems for use in fracturing the subterranean formation (see para [0063] What is presented here are the ingredients to form virtual model that is a better mental picture. The research focuses on the role of the fracturing fluid, and how to optimize the fracturing fluid and the pumping. [0077] Although the invention here focuses on the fracturing fluid and pumping, it is worth noting that the fracture fluid must do three things—create the fracture, carry the proppant, and leave a connected, conductive propped fracture. The invention here focuses on the first with the aim of optimizing fracture fluids for hydraulic fracture creation. Indeed, if the proper fracture network in contact with the reservoir is not created, there is no hope of achieving high productivity no matter how well the other two functions are achieved. It is noted that the role of the fracturing fluid on the creation of the fracture has generally not been considered discretely beyond the fluid's viscosity and the pumping rate. [0078] First Principles: Hydraulic fracture propagation in complex shale formations under high compressive stresses is complicated. It is an un-calculateable problem in detail; basic parameters are unknown; and no one can actually see in detail where the fracture goes in order to validate any analysis. Thus, in order to optimize this most important process for the recovery of oil and gas (and although not discussed here, as a foundation for improved enhanced geothermal energy recovery), it is appropriate to break hydraulic fracturing into “main drivers”, and to understand each such driver considering “first principles”. Previous numerous calculations and modeling that include approximations and assumptions can then be used to better correlate with field observations and to guide optimization. Following this concept, hydraulic fracturing is considered here requiring a consistency with each “main driver” of the process following “first principles”. The fracture propagation “main drivers” to be considered are as noted below.  See further para 125). 
5.5	As per claims 5, 15, Green teaches that wherein the updating is based on changes in the equipment, logistic or environmental conditions or constraints for fracturing the subterranean formation (see para [0125] f) Optimizing parameters of fracture fluid and pumping rate based on critical shale properties would allow manipulating fracture propagation. It seems clear that of the many field experiments trying new hydraulic fracturing concepts, and correlating with the production results (some successful and some not), that indeed fracture propagation manipulation is occurring. However, it is occurring uncontrollably and without understanding why. Considering first principles “main drivers”, helps to better understand how these field fracturing concepts work and how to optimize them. [0135] 8. Fracture fluids play a large role in the formation of the hydraulic fracture network. It seems quite possible to optimize the fracture fluid properties to manipulate the fracture network to some extent as desired if the shale characteristics are known.). 
5.6	As per claims 6, 16, Green teaches that wherein development of the fracturing databases or models includes friction loop testing at or apart from a fracturing wellsite corresponding to the subterranean formation (see para [0034] In one aspect, the fracture surface roughness can be determined by obtaining a core sample with formation characteristics of the give formation rock. A fluid fracturing test and/or a mechanical wedging fracture test can be conducted on the core sample. Thus, the surface roughness of the core sample can be observed and measured to determine a probable fracture surface roughness of the hydraulic fracture. In addition, the fracture fluid and/or pumping schedule can be taken into consideration with respect to the observed and/or measured surface roughness of the core sample to determine the probable fracture surface roughness of the hydraulic fracture. [0049] In one aspect, the fracture surface roughness can be determined by obtaining a core sample with formation characteristics of the given formation rock. A fluid fracturing test and/or a mechanical wedging fracture test can be conducted on the core sample. Thus, the surface roughness of the core sample can be observed and measured to determine a probable fracture surface roughness of the hydraulic fracture. In another aspect, the fracture surface roughness can be determined by obtaining an analog rock or that has already been measured as to its fracture surface roughness. In addition, the fracture fluid and/or pumping schedule can be taken into consideration with respect to the observed and/or measured surface roughness of the core sample to determine the probable fracture surface roughness of the hydraulic fracture.). 
5.7	With regards to claims 7, 17, Green teaches that wherein development of the fracturing databases or models includes measuring a bottomhole gage pressure of the fracturing wellsite corresponding to the subterranean formation (see para [0068] Bulk unconfined strength may vary from 10,000 psi to 35,000 psi; and variations in Young's Modulus range from 1 million psi to 5 million psi. These bulk properties can change over small intervals that vary from inches to feet. An apparent fracture toughness—a quantity ill-defined for the shales with no precise method of measuring under high compressive stresses—tends to give fracture pressures in the range of 18,000 psi to 24,000 psi. This is based on thick walled cylinder confined pressure measurements (the standard to infer fracture toughness of rocks). This is a surprisingly small range for a variety of shales, even though the shales show large variations in their makeup and their strength and stiffness. This is possibly due to the in-precise technique for the inferred fracture toughness; nevertheless, this is the state-of-the-art. [0108] Fracture Fluid Pressure Drop along the Fracture: Calculations show fracture fluid pressure drop as the fluid is flowing in a narrow channel at high velocities. FIG. 9 shows the pressure drop versus the fluid velocity. This calculation is for water flowing in a 1 mm height channel with wall roughness estimated as sinusoidal irregularities with height of ten percent of the channel thickness. [0109] For this case, pressure drop at 1 foot per second fluid velocity is about 15 psi per foot, while at 10 feet per second velocity pressure drop is about 340 psi per foot. And, at 100 feet per second velocity the pressure drop is about 1300 psi per foot. These pressure drops per foot would lower the net pressure in the fracture (the difference between the fracture fluid pressure and the rock pore pressure) significantly along the fracture length, particularly near the fracture tip even for click water. Considering that a net pressures as low as 50 psi has been claimed to cause a fracture to extend in the shales, the pressure drops per foot shown above are large. [0110] The fracture surface roughness can be an important factor. Different shales show different fracture surface roughness—some relatively smooth and some much rougher. Also the fluid properties of viscosity and shale wetting or non-wetting can be key parameters and have yet to be considered in the calculations. The basis for these calculations note that the flow resistance will increase as the cube at the channel height decreases. Thus as the fracture width decreases huge pressure drops occur. The Reynolds number is critical and an increase in the pressure gradient versus velocity tends to occur at about 10 feet per second (for water) where the Reynolds number is a few thousand. It is clear that pressure drop along the fracture should be considered). 
5.8	With regards to claims 8, 18, Green teaches that wherein determining the functional aspects of one or more fracturing fluid systems based on fracturing databases and models includes proppant transport testing (see para[0053] Also as described above, the selected fracture fluid and/or the selected pumping schedule based on the fracture surface roughness can: result in a lower or a higher pressure drop along the fracture, as desired, to create a more productive fracture network within a petrophysical sweet spot of the given formation rock; favorably alter interaction of the fracture propagation with a discontinuity; change the complexity or simplicity of the fracture network; change proppant transport through the fracture; cause or minimize proppant screen-out; and/or increase fracture length. [0054] In addition, the method can further comprise determining a fluid-rock interaction. In one aspect, the fluid-rock interaction can comprise wetting or non-wetting between a fracture surface and the fracture fluid. Determining the fluid-rock interaction can comprises obtaining a core sample with formation characteristics of the given formation rock, and conducting a fluid wettability test on the core sample. The fracture fluid can be selected based on the fluid-rock interaction. [0055] As described above, the selected fracture fluid based on the fluid-rock interaction can result in a lower or a higher pressure drop along the fracture, as desired, to create a more productive fracture network within a petrophysical sweet spot of the given formation rock; favorably alter interaction of the fracture propagation with a discontinuity; change the complexity or simplicity of the fracture network; change proppant transport through the fracture; cause or minimize proppant screen-out; and/or increases fracture length). 
5.9	Regarding claims 9, 19, Green teaches that wherein the proppant transport testing includes determining a proppant distribution index (PDI) by a slot flow test, a physical model, a database model, a statistical or empirical model, a performance model based on a past fracturing effort, a field or laboratory rheology test or a pipe flow test (see [0054] In addition, the method can further comprise determining a fluid-rock interaction. In one aspect, the fluid-rock interaction can comprise wetting or non-wetting between a fracture surface and the fracture fluid. Determining the fluid-rock interaction can comprises obtaining a core sample with formation characteristics of the given formation rock, and conducting a fluid wettability test on the core sample. The fracture fluid can be selected based on the fluid-rock interaction. [0055] As described above, the selected fracture fluid based on the fluid-rock interaction can result in a lower or a higher pressure drop along the fracture, as desired, to create a more productive fracture network within a petrophysical sweet spot of the given formation rock; favorably alter interaction of the fracture propagation with a discontinuity; change the complexity or simplicity of the fracture network; change proppant transport through the fracture; cause or minimize proppant screen-out; and/or increases fracture length. [0058] A partitioning of the fracture fluid is possible—that is, calculating and/or estimating where the fracture fluid goes. It is estimated that 5-8% may imbibe into the tight shale rock during pumping of a stage (over about an hour and a half pumping); 18-20% may be surrounding the proppant in the propped fracture region 3; 50% or more may be estimated to be in the transverse micro-fractures 4; thus leaving about 20-25% that will be in the far-field un-propped fractures 5. These are estimates, and will vary depending on the tight shale, the fracture fluid, the in-situ stresses, and the overall fracture design.). 
5.10	As per claims 10, 20, Green teaches that wherein at least a portion of the databases or models correspond to application-specific performance success goals, successful pumping operations, equipment maintenance calculations, planned application conditions, real-time application changes, additional logistics constraints, fracturing fluid system costs or a fracturing fluid systems library (see para [0062] Even with this vast background of simplified calculations, laboratory tests, and field experience, it is correct to say that hydraulic fracturing of the shales for oil and gas production stimulation is not well understood. After all, it is not possible to actually “see” the process. Nevertheless, the industry has been incredibly successful relying on a process of drilling, fracturing, and production to calibrate out to a large extent the details of the rock properties and the in situ stresses. [0126] g) It should be understood that shale properties—including its fluids—and the in situ stresses are critical characteristics for fluid driven fracture propagation, and they are “givens”. In general these should be accepted and are not variables, except that stress shadowing effects and pressure drawdown or maintenance do to some extent change the in situ stresses. The in situ stresses affects can be key. This invention has focused on the shale properties and on how the fracture propagation may be influenced be the variable of fracture fluid and pumping for given shale properties and given in situ stresses.). 
5.11	As per claim 12, Green teaches the fracturing system processor that includes the workflow processing unit or the fracturing fluid delivery unit (see fracturing simulator para 61 which includes the processor [0061] The belief is that if one has the correct mental picture of the process, then modeling this process as is possible can lead to optimization. The many “ideal” calculations and the few calculations considering complicated effects such as non-elastic rock behavior, coupled fluid flow and fracture, and the like are indeed most helpful and clearly guide the development of the virtual model. Likewise, the vase number of hydraulic fracturing well stimulations underway in the complicated tight shales—as well as the million or so hydraulic fractures performed in many formations over the past nearly seventy years—are the basis for any proof tests of any thought processes or models. In between, are a number of laboratory tests on small scale and large scale samples of simulation materials and shales that provide correlations and calibrations of features of different processes and some models). 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Dykstra (USPG_PUB No. 2008/0164021) teaches New methods and systems for subterranean fracturing for hydrocarbon wells. A plan of the fracture propagation and in-fracture proppant distribution is used with a real-time model of the status of the fracture dimensions and in-fracture proppant concentration to automatically control flow rates and properties of a fracturing fluid flow stream being used to induce and prop the fracture.
	6.2	Cohen et al. (Optimum Fluid and Proppant Selection for Hydraulic Fracturing in Shale Gas Reservoirs: a Parametric Study Based on Fracturing-to-Production Simulations, 18 pages (2013)).
	6.3	Friehauf et al. (Fluid Selection for Energized Hydraulic Fractures, 17 pages (2009)).
7.	Claims 1-21 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        June 15, 2022